DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 and 21-23 are now pending.
Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that Yoshiaki fails to disclose the claimed first code symbol and second code symbol both representing the same first information. Applicant argues that barcode 24d represents slip number wherein 2D code represents URL information, thus not the same first information.
In reply, examiner asserts that Yoshiki has been shown to teach first code symbol as 2D code 32 and second code symbol as barcode 4d and not barcode 24d as argued by the applicant.
For instance, Yoshiki teaches having regions 3-4 a 2D code 32 representing recipient information and settlement processing information is generated as shown in drawing 1, paragraph 14 and a barcode 4d which represents the same recipient information and settlement processing information is shown in drawing 1, paragraph 15, where barcode 4d  is of different size compared to 2D code 32.
Applicants arguments related to claim 12 that each of the symbols must be 2D code symbols.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi Yoshiaki, JP 2009-234047 in view of De Munck et al., US 2011/0286012.
Regarding claim 1, Yoshiaki discloses a label issuing system (as shown in fig. 1), comprising: generating print data for an image including a first region with first information (paragraphs 13, 19-20, print data is generated including region 2 where first information in terms of recipient/receiver name, billing (price) information is generated as shown in drawing 1) and a second region (regions 3-4, drawing 1) with a first code symbol representing the first information (2D code 32 representing recipient information and settlement processing information is generated as shown in drawing 1, paragraphs 14, 19-20) and a second code symbol representing the first information but of a size different than a size of the first code symbol (barcode 4d which represents the same recipient information and settlement processing information is shown in drawing 1, paragraph 15, 19-20) (barcode 4d  is of different size compared to 2D code 32, drawing 1, paragraphs 14-15), and control to transmit the print data (generated barcode and 2D code print data is outputted, paragraph 19).
Yoshiaki fails to explicitly disclose a label issuing apparatus comprising: a printer interface; and a processor configured to: generate print data and control the printer interface to transmit the print data; and a label printer connectable to the printer interface, and configured to print the image on a label based on the print data received through the printer interface.
However, De Munck teaches a label issuing apparatus (label printer 1, fig. 1, paragraph 106) comprising: a printer interface (printer interface with print head 18 for printing, paragraphs 108-110, 119); and a processor (MCU 600, fig. 3, paragraph 116) configured to: generate print data (MCU controller generates and outputs data to display and to be printed, paragraphs 116, 316) and control the printer interface to transmit the print data (MCU controller 600 generates and outputs data to display and to be printed, paragraphs 116, 124-127); and a label printer connectable to the printer interface (label printer 1 is a standalone printer, fig. 1, paragraph 106, 116, 119 or it could be a traditional print set up as shown in figs. 37-38), and configured label printing is performed based on print data received/generated/displayed, paragraphs 116, 124-127, 314-316).
Yoshiaki and De Munck are combinable because they both teach deal with label issuing and printing apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yoshiaki with the teachings of De Munck in order to provide the necessary user and printer interfaces for the benefit of providing the user the screens and menus in order to find a screen with a menu option or a button which, when selected by the user, causes the label printer to print a label efficiently and without too much time-consumption as taught by De Munck at paragraphs 12, 19.
Regarding claim 2, Yoshiaki further discloses wherein the first information includes destination information for an item of cargo (cargo, paragraphs 9, 11, 22).
Regarding claim 3, Yoshiaki further discloses wherein the second code symbol is larger than the first code symbol (barcode 4d is larger in size than 2D code symbol 32 as seen in fig. 1, paragraphs 19-20).
Regarding claim 4, Yoshiaki further discloses wherein the first and second code symbols are adjacent to each other in a first direction in the second region, and the first region is adjacent to the second region in a second direction intersecting the first direction (barcode 4d and 2D code 32 as seen in fig. 1 are adjacent/near to each other as well both regions where barcode 4d is located and region where 2D code 32 is located are adjacent/near to each other, paragraphs 19-20).
adhesive side, paragraph 13 and peelable portion, paragraphs 11, 22).
Regarding claim 7, Yoshiaki further discloses wherein the first code symbol is a two-dimensional code (2D code 32 which represents user name, address, billing info, paragraphs 13-15, 19-20).
Regarding claim 8, Combination of Yoshiaki with De Munck further teaches a user interface (De Munck, touchscreen as user interface, paragraph 161) configured to receive a user input, wherein the first information is user input received via the user interface (paragraphs 95, 115-116, 124-129, 161).
Yoshiaki and De Munck are combinable because they both teach deal with label issuing and printing apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yoshiaki with the teachings of De Munck in order to provide the necessary user interfaces for the benefit of providing the efficient and effective ways for user to have the label printer print a label as taught by De Munck at paragraph 126.
Regarding claim 9, Combination of Yoshiaki with De Munck further teaches setting a layout of code symbols in the second region based on a cargo container type specified via the user interface (Yoshiaki, paragraphs 11, 22 and De Munck, paragraphs 124-129).
Yoshiaki and De Munck are combinable because they both teach deal with label issuing and printing apparatus.

Regarding claim 10, Yoshiaki further discloses wherein the label has a first part on which the first region of the image is printed and a second part on which the second region of the image is printed, and the second part is detachable from the first part (both barcode and 2D code are independently located and are separated from each other, paragraphs 13-15, 19-21).
Regarding claim 11, Combination of Yoshiaki with De Munck further teaches wherein the label printer is hand-held (De Munck, paragraph 105).
Yoshiaki and De Munck are combinable because they both teach deal with label issuing and printing apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yoshiaki with the teachings of De Munck for the benefit of providing a standalone label printer to the user as taught by De Munck at paragraph 105.
Regarding claim 12, Yoshiaki further discloses wherein each of the first and second code symbols is an image of a two-dimensional code symbol (both barcode 4d can be also made into 2D code 32 since Yoshiaki teaches that a program is used to create 2D symbols for including settlement processing information paragraph 19, wherein same information which is included in barcode 4d can be made into 2D symbol by using said program as desired by user by according to more suitable form as described in paragraph 23).
Regarding claim 13, it recites similar features, as claim 1 except a label printer and that it’s a method claim. Thus, arguments made for claim 1 are applicable for claim 13.
Regarding claim 14, it recites similar features, as claim 2 except it’s a method claim. Thus, arguments made for claim 2 are applicable for claim 14.
Regarding claim 15, it recites similar features, as claim 3 except it’s a method claim. Thus, arguments made for claim 3 are applicable for claim 15.
Regarding claim 16, it recites similar features, as claim 4 except it’s a method claim. Thus, arguments made for claim 4 are applicable for claim 16.
Regarding claim 17, it recites similar features, as claim 5 except it’s a method claim. Thus, arguments made for claim 5 are applicable for claim 17.
Regarding claim 21, Yoshiaki further discloses wherein each of the first and second code symbols is a two-dimensional code symbol of a same encoding standard (both barcode 4d can be also made into 2D code 32 since Yoshiaki teaches that a program is used to create 2D symbols for including settlement processing information paragraph 19, wherein same information which is included in barcode 4d can be made into 2D symbol by using said program as desired by user by according to more suitable form as described in paragraph 23).
Regarding claim 22, Yoshiaki further discloses wherein each of the first and second code symbols is an image of a two-dimensional code symbol (both barcode 4d can be also made into 2D code 32 since Yoshiaki teaches that a program is used to create 2D symbols for including settlement processing information paragraph 19, wherein same information which is included in barcode 4d can be made into 2D symbol by using said program as desired by user by according to more suitable form as described in paragraph 23).
Regarding claim 23, Yoshiaki further discloses wherein each of the first and second code symbols is a two-dimensional code symbol of a same encoding standard (both barcode 4d can be also made into 2D code 32 since Yoshiaki teaches that a program is used to create 2D symbols for including settlement processing information paragraph 19, wherein same information which is included in barcode 4d can be made into 2D symbol by using said program as desired by user by according to more suitable form as described in paragraph 23). 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: cited prior arts fails to teach “wherein the image further includes a third region adjacent to the second region in the second direction and including a third code symbol identical to the first code symbol and a fourth code symbol identical to the second code symbol” as recited in claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fries et al., US 2015/0156342 – teaches graphic display with a label image to be printed by the handheld label printer.
Warther, US 2011/0226857 – paragraphs 75-76.
Ito, US 2011/0180616 – teaches barcode label printing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.       
                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672